Citation Nr: 0511444	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.   02-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for facial scars, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active service from April 1969 to August 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1998, decision of the RO 
which denied an increased rating for a low back disability; 
and from a March 2001 decision by the RO that increased the 
rating for the veteran's facial scars to 10 percent 
disabling, effective May 8, 1998.  

The back disability claim was remanded by the Board in June 
2000.

The Board notes that the veteran is seeking service 
connection for an eye disability.  This issue has not been 
developed or certified for appeal, and is referred to the RO 
for all appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2001, a decision review officer reported that 
following a conference with the veteran and his 
representative, it had been agreed that the evaluation for 
the low back disability would be increased to 40 percent.  It 
was further reported that the veteran was satisfied with the 
40 percent rating, and wished to withdraw his appeal as to 
that issue.

At the time of the DRO report, a notice of disagreement or 
substantive appeal could be withdrawn by an appellant, or in 
some cases by a representative, but the withdrawal had to be 
in writing.  An agency of original jurisdiction could not 
withdraw a notice of disagreement or substantive appeal.  
38 C.F.R. § 20.204 (2001).  An appeal can now be withdrawn by 
a veteran or representative, but the withdrawal must be in 
writing, unless made on the record at a hearing.  38 C.F.R. 
§ 20.204 (2004).

Because the purported withdrawal was not made in writing, or 
on the record at a hearing, it was not valid.  The veteran's 
intentions in this regard should be clarified.

The Veterans Claims Assistance Act of 2000, requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The veteran has not 
received the required notice with regard to the claims on 
appeal

Also, the Board notes that the veteran has essentially 
contended that his facial scarring is more disfiguring than 
is reflected by the 10 percent rating currently assigned.  
The veteran has not received a recent VA examination with 
regard to the facial scars, and older examinations do not 
contain findings needed to evaluate the disability in 
accordance with the rating schedule.  

Moreover, the Board further notes that while the veteran's 
appeal of the rating for his facial scarring wound residuals 
been pending, VA revised the regulations and rating schedule 
for the evaluation of skin disorders, including scars, 
effective August 30, 2002.  38 C.F.R. § 4.118 (2004).  The 
veteran has not been apprised of the new criteria, and his 
claim has not been adjudicated under those criteria. 

Similarly, the criteria for evaluating back disabilities were 
also changed during the course of this appeal.  38 C.F.R. 
§ 4.71a (2003 & 2004).  The veteran has not been apprised of, 
nor has his claim been adjudicated under, these criteria. 

The veteran has also not been afforded a recent examination 
that contains all the findings needed to evaluate the 
disability under the new criteria.

Under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7800, effective August 30, 2002 disfigurement of the head, 
face, or neck:

With or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement 80

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement 	50

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement	30

With one characteristic of disfigurement 
	10

The 8 characteristics of disfigurement, for purposes of 
evaluation under Sec. 4.118 are:

38 C.F.R. § 4.118.

In view of the above, this case is REMANDED for the following 
actions:

1.  Ask the veteran or representative to 
clarify in writing whether he wishes to 
withdraw his appeal as to the claim for 
increased rating for degenerative disc 
disease of the lumbosacral spine.

2.  Provide the veteran with notified of 
the evidence needed to substantiate the 
claims on appeal, of what evidence he is 
responsible for obtaining, and of what 
evidence VA will undertake to obtain.  
Advise him to submit relevant evidence in 
his possession.   

Evidence needed to substantiate a claim 
for increased rating, is that showing 
that the disability meets the criteria 
for a higher rating as outlined in the 
rating schedule.  See 38 C.F.R. § 4.118 
(for scars), and 38 C.F.R. § 4.71a (for 
back disabilities).  Some of these 
criteria were provided in the statements 
of the case, and will be provided in a 
supplemental statement of the case, if 
the claims are not fully allowed or the 
appeals not withdrawn.

3.  The veteran should be afforded a 
dermatology examination to assess the 
severity and manifestations of his facial 
scars.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
such review should be acknowledged by the 
examiner.  As required by the rating 
criteria, color photographs of the 
affected areas should be taken and 
associated with the examination report.  

The examiner is specifically requested to 
express opinions concerning the degree of 
disfigurement caused by the veteran's 
scars in terms of whether they are 
"compete or exceptionally repugnant," 
"severe," "moderate," or "slight."

The examiner should note whether there is 
visible or palpable tissue loss, and the 
number of facial features affected by 
gross distortion or asymmetry.  If no 
facial features are so affected, this 
should be noted.

The examiner should note whether the 
veteran has any of the following 
characteristics of disfigurement:

Scar 5 or more inches (13 or more cm.) in 
length.

Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.

Surface contour of scar elevated or depressed on 
palpation.

Scar adherent to underlying tissue.

Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).

Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.).

Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).

Skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.).


4.  If the veteran has not withdrawn his 
appeal with regard to the low back claim, 
afford him orthopedic and neurologic 
examinations.

The orthopedic examiner should note the 
veteran's range of motion in all planes.  

The examiner should determine whether the 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The neurologic examiner should note all 
neurologic disability due to the service 
connected degenerative disc disease, 
including whether there have been any 
periods of doctor prescribed bed rest in 
the last year.  The examiner should 
describe any nerve that is affected by 
paralysis, neuritis or neuralgia; and 
express an opinion as to the severity of 
such paralysis, neuritis, or neuralgia.

The claims folder should be made 
available to the examiner(s) in 
conjunction with the examination and such 
review should be acknowledged.

5.  Review the examination reports to 
ensure that they contain all requested 
opinions.

6.  Then, re-adjudicate the claims under 
the old and new rating criteria.  If the 
benefits sought remain denied, issue a 
supplemental statement of the case that 
includes the new rating criteria.  Then 
return the case to the Board, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

